UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1158



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                             Debtor.



ELLEN PAULETTE M. FIELDS,

                                             Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



                            No. 00-2279



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                             Debtor.



ELLEN PAULETTE M. FIELDS,

                                             Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-85-1307-R)


Submitted:   October 31, 2000         Decided:   November 16, 2000


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellen Paulette M. Fields, Appellant Pro Se. Orran Lee Brown, Sr.,
BOWMAN & BROOKE, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ellen Paulette M. Fields appeals the district court’s orders

dismissing these actions for failure to state a claim upon which

relief could be granted.     We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    See Fields v.

Dalkon Shield Trust, No. CA-85-1307-R (E.D. Va. Jan. 27, 2000,

Sept. 21, 2000).   Fields’ motions for preparation of transcript at

government expense and for payment of all damages are denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3